Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                       No. 04-12-00515-CR

                                     Ronnie Lynn JAMES Jr.,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 11-0560-CR
                          Honorable W.C. Kirkendall, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, appointed counsel’s motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED AS MODIFIED. We
order the trial court’s judgment modified to reflect that punishment was assessed by the trial court.

       SIGNED October 2, 2013.


                                                  _____________________________
                                                  Marialyn Barnard, Justice